EXECUTION VERSION CREDIT AGREEMENT Dated as of January 2, 2009 Among MERCURY CASUALTY COMPANY, as the Borrower, MERCURY GENERAL CORPORATION, as the Guarantor, BANK OF AMERICA, N.A., as Administrative Agent And The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager TABLE OF CONTENTS ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1 1.02 Other Interpretive Provisions 17 1.03 Accounting Terms 18 1.04 Rounding 18 1.05 Times of Day 19 ARTICLE II. THE LOANS 19 2.01 Loans 19 2.02 Initial Borrowing, Conversions and Continuations of Loans 19 2.03 Prepayments 20 2.04 Repayment of Loans 21 2.05 Interest 21 2.06 Fees 21 2.07 Computation of Interest and Fees 22 2.08 Evidence of Debt 22 2.09 Payments Generally; Administrative Agent’s Clawback 22 2.10 Sharing of Payments by Lenders 23 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 24 3.01 Taxes 24 3.02 Illegality 27 3.03 Inability to Determine Rates 27 3.04 Increased Costs; Reserves on Eurodollar Rate Loans 28 3.05 Compensation for Losses 29 3.06 Mitigation Obligations; Replacement of Lenders 30 3.07 Survival 30 ARTICLE IV. CONDITIONS PRECEDENT TO LOANS 30 4.01 Conditions of Effective Date 30 4.02 Conditions to all Loans 32 ARTICLE V. REPRESENTATIONS AND WARRANTIES 33 5.01 Existence, Qualification and Power 33 5.02 Authorization; No Contravention 33 5.03 Governmental Authorization; Other Consents 33 5.04 Binding Effect 33 5.05 Financial Statements; No Material Adverse Effect 34 5.06 Litigation 34 5.07 No Default 35 5.08 Ownership of Property; Liens 35 5.09 Environmental Compliance 35 5.10 Insurance 35 5.11 Taxes 35 5.12 ERISA Compliance 35 5.13 Subsidiaries; Equity Interests 36 5.14 Margin Regulations; Investment Company Act 36 5.15 Disclosure 37 5.16 Compliance with Laws 37 5.17 Taxpayer Identification Number 37 5.18 First Priority Security Interest 37 ARTICLE VI. AFFIRMATIVE COVENANTS 37 6.01 Financial Statements 37 6.02 Certificates; Other Information 38 6.03 Notices 41 6.04 Payment of Obligations 41 6.05 Preservation of Existence, Etc 42 6.06 Maintenance of Properties 42 6.07 Maintenance of Insurance 42 6.08 Compliance with Laws 42 6.09 Books and Records 42 6.10 Inspection Rights 42 6.11 Use of Proceeds 43 6.12 Bank as Principal Depository 43 6.13 Further Assurances 43 6.14 Collateral Value 44 ARTICLE VII. NEGATIVE COVENANTS 44 7.01 Liens 44 7.02 Investments 45 7.03 Indebtedness 46 7.04 Fundamental Changes 47 7.05 Dispositions 47 7.06 Restricted Payments 48 7.07 Change in Nature of Business 49 7.08 Transactions with Affiliates 49 7.09 Burdensome Agreements 49 7.10 Use of Proceeds 49 7.11 Financial Covenants 49 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 49 8.01 Events of Default 49 8.02 Remedies Upon Event of Default 51 8.03 Application of Funds 52 ARTICLE IX. ADMINISTRATIVE AGENT 52 9.01 Appointment and Authority 52 9.02 Rights as a Lender 53 9.03 Exculpatory Provisions 53 9.04 Reliance by Administrative Agent 54 9.05 Delegation of Duties 54 9.06 Resignation of Administrative Agent 54 9.07 Non-Reliance on Administrative Agent and Other Lenders 55 9.08 No Other Duties, Etc 55 9.09 Administrative Agent May File Proofs of Claim 55 9.10 Collateral Matters 55 ARTICLE X. PARENT GUARANTEE 56 10.01 Unconditional Guarantee 56 10.02 Guarantee Absolute 56 10.03 Waivers 57 10.04 Subrogation 57 10.05 Survival 58 10.06 Severability 58 ARTICLE XI. MISCELLANEOUS 58 11.01 Amendments, Etc 58 11.02 Notices; Effectiveness; Electronic Communication 59 11.03 No Waiver; Cumulative Remedies; Enforcement 62 11.04 Expenses; Indemnity; Damage Waiver 62 11.05 Payments Set Aside 64 11.06 Successors and Assigns 64 11.07 Treatment of Certain Information; Confidentiality 67 11.08 Right of Setoff 68 11.09 Interest Rate Limitation 69 11.10 Counterparts; Integration; Effectiveness 69 11.11 Survival of Representations and Warranties 69 11.12 Severability 69 11.13 Replacement of Lenders 69 11.14 Governing Law; Jurisdiction; Etc 70 11.15 Waiver of Jury Trial 71 11.16 California Proceedings 71 11.17 No Advisory or Fiduciary Responsibility 72 11.18 Electronic Execution of Assignments and Certain Other Documents 72 11.19 USA PATRIOT Act 72 11.20 Time of the Essence 73 11.21 Entire Agreement 73 SCHEDULES 1.01 Collateral Advance Rates 2.01 Commitments and Applicable Percentages 5.13 Subsidiaries; Other Equity Investments 11.02 Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A Loan Notice B Note C -1 Compliance Certificate C -2 Collateral Value Certificate D -1 Assignment and Assumption D -2 Administrative Questionnaire E -1 Security Agreement E -2 Control Agreement F Opinion Matters CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of January 2, 2009, among MERCURY CASUALTY COMPANY, a California corporation (the “Borrower”), MERCURY GENERAL CORPORATION, a California corporation (the “Parent”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent. The Borrower has requested that the Lenders provide a term loan facility, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: "Account Bank" means any "bank" within the meaning of Section 9-102(a)(8) of the UCC at which any deposit account constituting a Collateral Account is held, which shall be (a) located in the United States and (b) reasonably acceptable to the Administrative Agent. “Act” has the meaning specified in Section “Acquisition” means the acquisition of all outstanding capital stock of AIS Management, LLC, a California limited liability company (“AIS”) which is the parent company of Auto Insurance Specialists, LLC, a California limited liability company, and Poliseek AIS Insurance Solutions, Inc. “Acquisition Agreement” means the Stock Purchase Agreement by and among Aon Corporation, Aon Services Group, Inc. and the Borrower dated as of October 10, 2008 entered into in connection with the Acquisition. “Acquisition Documents” means the Acquisition Agreement and the related documents delivered pursuant thereto. “Adjusted Fair Market Value” means with respect to any Eligible Collateral, an amount equal to the product of the Fair Market Value of such Eligible Collateral and the applicable percentage with respect to such Eligible Collateral as set forth on Schedule “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on
